 S. E. NICHOLS MARCY CORP.S. E. Nichols Marcy Corp. and Donald L. Arm-strong, Michael Hardiman, Carvel K. Ogden,Brenna Olmstead, Ramona Overrocker, BettyVitullo, Donna Briggs, Yolanda LaPorte, FlorenceShaffer, and Edward F. Aubert. Cases 3-CA-6166-1, -2, -3, 3-CA-6291, -2, -3, -4, 3-CA-6358, 3-CA-6457, and 3-CA6537April 19, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn December 1, 1976, Administrative Law JudgePhil Saunders issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief. The General Counselfiled cross-exceptions to the Administrative LawJudge's Decision and supporting brief, and theRespondent filed a brief in opposition to GeneralCounsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.The Administrative Law Judge found, and weagree, that the Respondent violated Section 8(a)(l) ofthe Act by threatening to institute a slander suitagainst employee Florence Shaffer because of anantiunion statement she credibly claimed had beenmade to her by a supervisor. The Administrative LawJudge also found that the Respondent violatedSection 8(a)(l) of the Act by instituting such aslander action, in the name of the supervisor inquestion, against Shaffer, seeking $50,000 in damag-es. We disagree with this finding.I The Respondent asserts that the Administrative Law Judge's resolu-tions of credibility, findings of fact, and conclusions of law are the result ofbias. After a careful examination of the entire record, we are satisfied thatthis allegation is without merit. There is no basis for finding that bias andpartiality existed merely because the Administrative Law Judge resolvedimportant factual conflicts in favor of the General Counsel's witnesses. Asthe Supreme Court stated in N.LR.B. v. Pittsburgh Steamship Company, 337U.S. 656, 659 (1949), '[T otal rejection of an opposed view cannot of itselfimpugn the integrity or competence of a trier of fact." Furthermore, it is theBoard's established policy not to overrule an Administrative Law Judge'sresolutions with respect to credibility unless the clear preponderance of allthe relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products, Inc., 91 NLRB 544 (1950). enfd. 138 F.2d 362(C.A. 3, 1951). We have carefully examined the record and find no basis forreversing his findings.2 See, e.g., Clyde Taylor, d/b/a Clyde Taylor Company, 127 NLRB 103(1960): United Aircraft Corporation (Pratt and Whitney Division), 192 NLRB229 NLRB No. 19The record shows that the supervisor involvedherein, Assistant Store Manager Lawrence Barton,told employee Shaffer that if the rumor that she wasin the Union ever became known to Manager Korczit would mean her job. Shaffer repeated thisstatement at two employee meetings held by Respon-dent. The credited testimony indicates that theRespondent's president, during the course of thesecond of the above meetings, told Shaffer to "shuther mouth" and that "they" could sue her for sayingsuch a thing. Additional testimony in the recordreveals that the Respondent's president told anotheremployee that "they" were going to sue Shaffer.The foregoing facts clearly support the Administra-tive Law Judge's finding that Respondent violatedSection 8(aX)() by threatening to sue Shaffer becauseshe repeated an antiunion remark made to her byBarton. The evidence is not clear, however, that theRespondent actually participated in the filing of thesuit in which only Barton and Shaffer are namedparties. We need not resolve this issue since there islongstanding Board precedent consistently holdingthat the filing of a civil suit, as opposed to the threatto file a civil suit, does not constitute an unfair laborpractice.2Consistent with this longstanding Board precedent,we therefore have decided to reverse that portion ofthe Administrative Law Judge's Decision which findsthat the Respondent violated Section 8(a)(l) of theAct by instituting the slander lawsuit against Shaffer.Accordingly, we have revised the correspondingOrder and notice provisions to conform to thisDecision.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, S. E. Nichols Marcy Corp., Marcy, New York,its officers, agents, successors, and assigns, shall take382, 384 (1971); Frank Visceglia and Vincent Visceglia, t/a Peddie Buildings,203 NLRB 265 (1973). Only in the 8(bXIlA) and 8(bXIXB) areas has theBoard deviated from this position. In those cases, the Board has found thatcourt action by a union to enforce illegal fines against employees andsupervisors does constitute a violation of the Act. See, e.g., Booster LodgeNo. 405, International Association of Machinists and Aerospace Workers,AFL-CIO (The Boeing Company), 185 NLRB 380 (1970), enfd. as modified459 F.2d 1143 (C.A.D.C., 1972), reversed 412 U.S. 67 (1973); WisconsinRiver Valley District Council of the United Brotherhood of Carpenters andJoiners of America, AFL-CIO (Skippy Enterprises, Inc.), 218 NLRB 1063(1975). But cf. International Organization of Masters, Mates and Pilots, AFL-CIO (Cove Tankers Corporation), 224 NLRB 1626 (1976), in which the Boardfound a violation of Sec. 8(bXIXA) based on a union's institution of an inrem action in support of its unlawful picketing and in furtherance of itsunlawful objective to compel the purchaser of a vessel to agree to andenforce the union's contract with the seller.75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat action set forth in the said recommended Order,as so modified:1. Substitute the following for present paragraphsl(f) and (1):"(f) Promising to improve benefits or workingconditions to discourage the employees from engag-ing in union activities.""(1) Threatening court actions against employeesbecause of their union activities."2. Substitute the following for paragraph 2(a):"(a) Offer the 10 employees named herein immedi-ate and full reinstatement to their former positionsor, if such positions no longer exist, to substantiallyequivalent ones, without prejudice to their seniorityor other rights and privileges, and make them wholefor any loss of earnings they may have suffered byreason of the discrimination against them in themanner set forth in The Remedy."3. Delete paragraph 2(e) and reletter the subse-quent paragraphs accordingly.4. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees as to theirown and other employees' union activities.WE WILL NOT enlist and/or solicit employeesignatures on antiunion petitions.WE WILL NOT enlist and/or solicit employees towithdraw union authorization cards.WE WILL NOT promise to improve benefits orworking conditions to discourage employees fromengaging in union activities.WE WILL NOT promise to reward employees forengaging in antiunion conduct.WE WILL NOT solicit employees to engage insurveillance or create the impression of surveil-lance.WE WILL NOT threaten employees with dis-charge or other reprisals because of their unionactivities.WE WILL NOT threaten or warn employees thatmanagement would find out who had signedcards for the Union.WE WILL NOT interrogate employees as to thecontents of their affidavits nor direct employeesto obtain copies of the same.WE WILL NOT threaten any court actionsagainst employees because of their union activi-ties.WE WILL NOT bar employees from the storepremises.WE WILL NOT discontinue commissions becauseof union activities.WE WILL NOT issue written warnings because ofunion activity.WE WILL NOT refuse to schedule Sunday workfor employees at Christmastime because of theirunion activity.WE WILL NOT discharge, refuse to employ, layoff, or otherwise discriminate against employeesbecause of their union activities, or because theyhave filed charges or given testimony under theAct.WE WILL NOT discourage membership in, orconcerted activities on behalf of, the Union hereinor any other labor organization, by discriminatingagainst employees with regard to their hire,tenure, or any other condition of employment.WE WILL NOT in any manner interfere with,restrain, or coerce our employees in the exerciseof their rights to self-organization; to form, join,or assist labor organizations, including the Unionherein; to bargain collectively through a bargain-ing agent chosen by our employees; to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection; orto refrain from any such activities.WE WILL offer Donald L. Armstrong, MichaelHardiman, Carvel K. Ogden, Brenna Olmstead,Ramona Overrocker, Betty Vitullo, DonnaBriggs, Yolanda LaPorte, Florence Shaffer, andEdward Aubert immediate and full reinstatementto their former positions or, if such positions nolonger exist, to substantially equivalent ones,without prejudice to their seniority or other rightsand privileges, and make them whole with interestfor any loss of earnings they may have suffered byreason of the discrimination against them.WE WILL make whole Yolanda LaPorte for lossof commissions she suffered by reason of discrim-ination against her.WE WILL make whole Betty Vitullo, DonnaBriggs, Yolanda LaPorte, and Florence Shafferfor loss of 1975 Sunday earnings.WE WILL revoke and rescind the writtenwarnings notices or letters issued to BrennaOlmstead, Ramona Overrocker, Yolanda La-Porte, Donna Briggs, and Edward Aubert, andexpunge such documents from our files.S. E. NICHOLS MARCYCORP.76 S. E. NICHOLS MARCY CORP.II. THE UNFAIR LABOR PRACTICESSTATEMENT OF THE CASEPHIL SAUNDERS, Administrative Judge: Based on chargesand amended charges filed by the 10 discriminatees namedherein, on the dates indicated, an amended and consolidat-ed complaint against S. E. Nichols Marcy Corp., herein theRespondent, Company, or Marcy, was issued on January7, 1976, alleging violations of Section 8(aX)(), (3), and (4) ofthe National Labor Relations Act, as amended.' Respon-dent filed answers to the complaints denying it hadengaged in the alleged unfair labor practices. Hearings inthis proceeding were held before me in January and June1976, and both the General Counsel and Respondent filedbriefs.Upon the entire record in this case, and from myobservation of the witnesses and their demeanor,2I makethe following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYRespondent is a New York corporation and, at all timesmaterial herein, has maintained a retail store in Marcy,New York, and has engaged at this store in retail sale anddistribution of various products. Annually the Respondent,in the course and conduct of its business operations, sellsand distributes products with a gross value exceeding$500,000. During the same period of time Respondentreceives goods valued in excess of $50,000 transported toits place of business in interstate commerce directly fromStates other than the State of New York.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters, Butcher Workmen andAffiliated Crafts of North America, AFL-CIO, hereincalled the Union, is a labor organization within themeaning of Section 2(5) of the Act.The complaint in Case 3-CA6457 was filed on March 26, 1976, andthe complaint in Case 3-CA-6537 was filed on May 13, 1976.2 The facts found herein are based on the record as a whole and upon myobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits with dueregard for the logic of probability, the demeanor of the witnesses, and theteaching of N. LR. B. v. Walton Manufacturing Company & Loganville PanisCo., 369 U.S. 404, 408 (1962). As to those witnesses testifying incontradiction of the findings herein, their testimony has been discredited,either as having been in conflict with the testimony of credible witnesses orbecause it was in and of itself incredible and unworthy of belief. Alltestimony has been reviewed and weighed in the light of the entire record.3 The original charge in Case 3-CA6166-1 was filed by Armstrong onJuly 30, 1975; the original charge in Case 3-CA-6166-2 was filed byHardiman on July 30, 1975; the original charge in Case 3-CA-6166-3 wasfiled by Ogden on July 30. 1975; the original charge in Case 3-CA-166-4was filed by Olmstead on September 8, 1975, and the amended charge inIt is alleged in the complaints that agents and supervisorsof Respondent interrogated employees; solicited signaturesto an antiunion petition; solicited employees to withdrawtheir authorization cards; promised rewards, improvedbenefits, and working conditions; solicited employees toengage in surveillance of others and created the impressionof surveillance; threatened discharges; solicited grievances;informed employees the Company would ascertain whosigned authorization cards; maintained a rule whichprohibited all union solicitations; interrogated employeesconcerning their affidavits and directed that they obtainsuch affidavits; instituted a slander action; threatenedother employees with legal action because they filedcharges; solicited employees to withdraw charges; barredemployees from its store; and on or about September 1,1975, granted company paid health insurance. It is furtheralleged that on the dates hereinafter indicated the Compa-ny terminated Donald Armstrong, Michael Hardiman,Carvel Ogden, Brenna Olmstead, Donna Briggs, YolandaLaPorte, Florence Shaffer, Betty Vitullo, Edward Aubert,and constructively discharged Ramona Overrocker. It isfurther alleged that Respondent issued warning letters tocertain of the alleged discriminatees, and also thatRespondent did not schedule Sunday work for Vitullo,Briggs, LaPorte, and Shaffer, and ceased paying commis-sions to Yolanda LaPorte.3The Union started its organizational campaign at theRespondent's Marcy store, the only facility or storeinvolved in this proceeding, in late May or early June1975.4Several union meetings were held in June, at whichtime authorization cards were passed out to the Respon-dent's attending employees who, in turn, contacted andsigned up fellow employees. On July 17 the Union filed itspetition for representation with the Board, which wasserved upon Respondent on or about July 18. The GeneralCounsel maintains that, immediately upon being servedwith the petition, Respondent began engaging in anantiunion campaign including a massive amount ofconduct violative of Section 8(aX)(1), (3), and (4) of the Act.A notice of hearing was given in the representation case onJuly 25, and on August 21 the Board conducted arepresentation election. The Union lost the election.During the summer months of 1975, the CompanyCase 3-CA-6166-4 was filed by Olmstead on December 9, 1975. Theoriginal charge in Case 3-CA-6291 was filed by Overrocker on October 24,1975, and the amended charge in that case was filed by Overrocker onDecember 8, 1975. The original charge in Case 3-CA-6291-2 was filed byVitullo on November 4, 1975, and served by registered mail on Respondenton or about November 6, 1975, and the amended charge in that case wasfiled by Vitullo on December 20, 1975. The original charge in Case 3-CA-6291-3 was filed by Briggs on November 18, 1975, and the amended chargewas filed by Briggs on December 29, 1975. The original charge in Case 3-CA-6291-4 was filed by LaPorte on November 18, 1975. and the amendedcharge was filed by LaPorte on December 29, 1975. The original charge inCase 3-CA-6358 was filed by Shaffer on December 8, 1975, and theamended charge was filed by Shaffer on December 29, 1975. The originalcharge in Case 3-CA-6457 was filed by Aubert on March 3. 1976; theoriginal charge in Case 3CA-6537 was filed by Aubert on April 29, 1976.4 All dates are 1975 unless stated otherwise.DECISION77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDadmittedly held "a lot" of small and large meetings withtheir employees at the store.5A threshold issue in this case is the allegation thatMichael Dewey, Manny Mazzola, Sharon Michel, NancyMusa, and Robert Riggalls are agents of the Respondent.As pointed out, rank-and-file employees were well aware ofNancy Musa's agency status even before union activitystarted, as she frequently carried official company formsaround the store for employees to sign. In addition, Musaand Manny Mazzola on different occasions were alsospecifically designated by Respondent as their agents.Numerous times, at Respondent's frequent meetings withemployees as aforestated, the employees were informed byRespondent's management personnel to see Nancy Musaor Manny Mazzola in order to retract their union cards,and this record further reveals that it was Musa andMazzola who later sent employee withdrawal letters andantiunion petitions to the Union. As indicated, Mazzolaadmits sending antiunion petitions to the Union andsoliciting employees to sign one such petition, and Musaadmits sending 10 to 12 letters to the Union signed byemployees asking that their cards be retracted. Even StoreManager Korcz' testimony that he told employees towithdraw cards with the help of an "experienced person,"but did not name Mazzola or Musa, constitutes ratificationof Musa's and Mazzola's violative conduct and also furtherreveals their agency status. In one meeting run by ManagerKorcz, Mazzola even spoke out and solicited employees towithdraw their union cards on the occasion when Korczhad made some previous reference to retracting their cardsby writing to the Union. It was also Nancy Musa whosolicited Sharon Michel on July 19 to circulate one of theantiunion petitions, and which Michel then agreed to do,and after circulating the petition Store Manager Korczthanked her as she was leaving the store. On or about July21, Korcz himself told Michel that Musa wanted to see her,and that Musa had something for her to do. On thisoccasion Musa again asked Michel to circulate theantiunion petition, and while she was doing so she passedKorcz on the sales floor.6On or about July 22, Korcz againspecifically thanked Sharon Michel for obtaining signa-tures, and then asked Michel if she could get additionalcards retracted and if she would talk to Carol Quinn, whichMichel did. Because of this, Quinn and another employeewrote letters to the Union requesting the withdrawal oftheir cards. Later in the day Manager Korcz informedMichel that she would be "rewarded."Michael Dewey, a high school student who had notsigned a union card, was called to work by Korcz an hourearlier than his normal starting time on July 19. When heappeared at the store Korcz told him to go to the appliancedepartment and when he arrived there, Robert Riggalls,5 The following-named persons occupied positions set opposite theirrespective names, and have been and are now agents of the Respondent atits Marcy store, acting on its behalf, and are supervisors within the meaningof Sec. 2(1 1) of the Act:Manfred BreckerJames MitchellHenry KorczLinda AbramezykPresidentDistrict ManagerStore ManagerAssistant Store Managerthen in charge of the appliance department, had Deweycirculate an antiunion petition to all male employees,which Dewey then did at Riggalls' request. Deweyobtained about 15 signatures on the petition and aftercompleting his task was asked by Riggalls which of theemployees had refused to sign the petition. Dewey repliedthat Don Armstrong and Michael Hardiman (two of thealleged discriminatees) had refused.In the instant case the Respondent, as pointed out,actively sought out these five people to engage in antiunionactivity and then thoroughly endorsed their actions. Ofcourse, when the Respondent constituted or designatedthese employees to be their agents, the Respondent is thenlegally responsible for their statements made to employeesrelating to the Union and also for the consequences of suchstatements. In the final analysis, this record clearly showsthat the Company conferred or gave certain antiunioninstructions and duties to the five employees here inquestion, and then fully ratified their actions in carryingout such instructions.7For purposes here, I find thatDewey, Mazzola, Michel, Musa, and Riggalls were agentsof the Respondent.The Respondent also placed the supervisory status ofThomas Smoulcey in dispute. Smoulcey was the managerin the home center department, was not eligible to vote inthe Board election on August 21, and was not placed on theExcelsior list by Respondent. As also indicated, Smoulceytotaled and ascertained the commissions paid to employeesin his department, he was present when employees in thisdepartment were discharged or disciplined, signed disci-plinary warning letters issued to employees in the areamarked "supervisors signatures," assigned and directedemployees' work, moved employees to different work asneeded, and had his own desk in the stockroom which noother employee had. In addition, Respondent informed atleast one employee in the home center department thatSmoulcey was the immediate supervisor. From this recordit is obvious that Smoulcey has many of the indicia ofsupervisory status as set forth in Section 2(11) of the Actand, accordingly, I find him to be a supervisor and agent ofthe Respondent.Portions of the 8(a)(l) conduct dealing with numerousefforts and statements by agents of the Respondent, tohave employees retract their union cards and sign anti-union petitions, have been previously set forth herein withmy discussion on agents of the Respondent, and thoseportions of the testimony cited therein need no furtheramplifications here.On or about July 19, Store Manager Krocz askedemployee Aubert if he and other employees had signedcards for the Union, inquired if Aubert knew anythingabout the Union, stated that if Aubert had a card he wouldhelp him get rid of it, that Aubert would be "taken care of'Thomas Smoulcey Home Center ManagerLawrence Barton Assistant Store Manager6 Musa's agency status is also apparent regarding her role in obtainingWilliam Nugent's affidavit as it was Musa who gave Nugent the registeredmail receipt for the letter he sent to the Board requesting a copy of hisaffidavit.I If they were not in fact vested with actual supervisory authority, theywere repeatedly placed in positions by Respondent whereby employeeswould reasonably believe that they were acting as agents on its behalf.78 S. E. NICHOLS MARCY CORP.and would be up to a certain wage at the end of the year,and then asked Aubert to let him know "what he heard."On the same day Respondent's agent Mazzola also askedAubert if he and other employees (naming them) hadsigned union cards, and if so to send a letter to the Unionand get his card back. About a week later Mazzola againasked Aubert the same questions, and a day or so laterRespondent's agent Musa also inquired of Aubert if he hadwritten the Union for retraction of his card -and Musasupplied Aubert with the necessary language, and his letterwas then written and mailed, but Aubert did not supply thestamp. During the latter part of July, Aubert had anothertalk with Mazzola and on this occasion Mazzola informedhim that if the Union was successful the Company wouldcut the work force in half, and if the Union did not get in-"the ones that signed cards would be fired." On or aboutJuly 30, Respondent District Manager Mitchell askedAubert if he had signed a card, and then told him "we'regoing to subpoena the cards."Additional 8(a)(1) statements and conduct took place onor about July 25 when Assistant Store Manager LawrenceBarton told Florence Shaffer that he had heard a rumor shewas in the Union, and further stated that if this rumor gotback to Manager Korcz it would mean her job. Thereafter,at one of Respondent's meetings held the next day, Shaffer,during a discussion of job security, told SupervisorMitchell, "If our jobs are so secure, why did Mr. Bartonsay that if the rumor got back that I was in the Union toMr. Korcz it would mean my job." At another meeting bymanagement held at the store on or about August 17, jobsecurity was again brought up and this time in the presenceof Respondent President Manfred Brecker, and on thisoccasion Shaffer replied that Supervisor Barton hadthreatened her job. Brecker then told Shaffer she better"shut her mouth" because she could be sued for sayingsuch things. Supervisor Barton, who had been on vacation,returned to work on August II, and Shaffer then con-fronted him with his prior statement of being fired if therumor about her union activities got back to Korcz, butBarton replied "he couldn't remember that much" but if hesaid it "he didn't mean it as a threat or a warning." Laterthe same day, Brecker was again conducting a smallmeeting with employees, and on this occasion told themthat if Barton had made the statement attributed to him byShaffer, as aforestated, it would go on his record and hewould be terminated. However, Barton, who was alsopresent, then suddenly announced to the assembledemployees that Shaffer would be sued for slander. Within aday or so thereafter Shaffer was served with a summons ina slander action, filed by Assistant Manager Barton,seeking $50,000. After Shaffer was served with thesummons, she then went crying to employee Betty Vitulloabout being sued. That same day Vitullo said to anotheremployee in Barton's presence that Shaffer had been suedby Barton for $50,000 and this definitely showed a unionwas needed. After Vitullo returned from lunch she was8 The Board in The Paymaster Corporation, 165 NLRB 381, 384 (1967),held that for a respondent to threaten employees with legal action becausethey gave testimony, and to accuse employees of giving false testimony,interfered with the Board's statutory process in violation of the Act.9 In these situations and cases the Board and the courts have generallyordered such prosecutions halted. See N.LR.B. v. Granite State Joint Board,called into the conference room by Korcz, with two otheremployees present. Korcz informed Vitullo that she hadmade a statement that Shaffer had been served with asummons, and Vitullo readily admitted this. Korcz thensaid he had a grapevine, that it used to take a few days forinformation to get back to him, but that now it worked alittle faster and in this situation it took less than an hour.Korcz went on to tell Vitullo that he paid her salary, thatshe worked for him, and she was to mind her own business.A few days later employee William Nugent had aconversation with Brecker and he asked Brecker what wasgoing to happen with Shaffer. Brecker then told Nugentthat they knew Shaffer was lying, and they were going tosue her. It has been held by the Board that in certaininstances the institution of a lawsuit against an employeeviolates the Act, and it follows, therefore, that prosecutionof such lawsuits constitutes restraint and coercion.8Certainly, the continuing prosecution of the lawsuit againstShaffer because of the union statement and sentiment shecredibly attributed to Supervisor Barton, and the subse-quent threat of additional legal action against anotheremployee, as hereinafter detailed, are both clearly attribut-able to Respondent by the credited testimony in thisrecord, and constitute violations of the Act. I am inagreement that it would be is difficult to think of a morecoercive action than suing an employee (Shaffer), earningthe minimum wage, for damages of $50,000.9On or about July 19 Home Center Manager Smoulceyinquired of Yolanda LaPorte if she had signed a unioncard, and "wished" that she would withdraw it. On orabout July 23 Respondent's agent, Nancy Musa, askedBrenna Olmstead if she knew anything about a union, alsoinquired if she had signed a card, said that Olmstead couldlose her job "because of this," mentioned something aboutthe possibility of retracting her card, and then informedOlmstead that they were going to subpena the Union'scards to find out who had signed them. On or about July 19Respondent's agent, Mazzola, asked employee KeithOgden what he knew about a union. A few days later hewanted to know from Ogden about others who had signedcards, and told Ogden to inform them that they could writefor a retraction, and to also tell employees that Musawould mail their letters. On July 19 Respondent's agent,Dewey, asked Ogden if he had signed a card, and did so atthe time he was passing around the antiunion petition, asaforestated. On July 21 Mazzola asked Michael Hardimanif he would sign the antiunion petition, and Hardimanreplied that he would not. Before the election, but afterthey had been discharged, Korcz informed former employ-ees Armstrong and Ogden that they were not welcomed orallowed in the store and following the election he againinformed them that they were not welcome and requestedthat they leave the store.On or about August 20 employee William Nugentinformed Respondent President Manfred Brecker that hehad given a statement of affidavit to an agent of the Board.Textile Workers Union of America, Local 1029, AFL-CIO [InternationalPaper Box Machine Co.], 409 U.S. 213 (1972); Booster Lodge No. 405,International Association of Machinists d Aerospace Workers AFL-CIO[Boeing Ca], v. N.LR.B. 412 U.S. 84 (1973); and Sheet Metal WorkersInternational Association, Local Union No. 29 (Metal-Fab, Inc.), 222 NLRB1156(1976).79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA few weeks later Manager Korcz then asked Nugent if hehad received a copy of his statement from the Board agent,and on September 13 Korcz again asked Nugent if he hadreceived a copy of his statement. Nugent said that he hadnot and Korcz then asked if he was going to write for it,and Nugent replied that he would. On September 29 Korczagain asked Nugent if he had written for a copy of hisaffidavit, and Nugent said he had not. Korcz then asked ifhe would now write for it, and Nugent then acceded to hiswishes. Korcz took Nugent to the office and dictated whatto write, and Nugent signed the letter. On the next dayNancy Musa came to Nugent with a certified mail receipt,and Respondent then mailed to the Board the letterrequesting Nugent's affidavit.On or about October 3, Musa asked Nugent if he hadreceived a copy of his affidavit, and Nugent said that hehad not. (Nugent had in fact received it that morning).Nugent testified he did not want the Respondent to get it,but on the next day Nugent finally gave Musa his affidavit,and shortly thereafter Musa told Nugent there was nothingin the statement that could hurt him and not to worryabout it. Several days later Nugent received a call fromBrecker. By this time Brecker had a copy of Nugent'saffidavit, and asked Nugent why he had said certain thingscontained in his affidavit. Brecker then told Nugent if hewanted to he could listen to the store tapes of the meetingsthat the Respondent had, and he would also go see theRespondent's lawyer. On or about October 9 ManagerKorcz asked Nugent if he was ready to go over hisaffidavit, and Korcz then took Nugent's affidavit and wentthrough it and in some instances Korcz would writeparagraph changes as they went along. Korcz then askedNugent if he wanted to see the Respondent's lawyer andNugent agreed to see him. Korcz then drove Nugent to seeAttorney Basloe in Herkimer, New York. When theyarrived in Kerkimer, Korcz spoke alone with Basloe, andthen Nugent went into Basloe's office. At this time Basloedictated an affidavit, but told Nugent if he had anyobjections to anything that was said to stop him. Nugentinterrupted Basloe a few times and corrected things he said.The affidavit was then typed up and, after making a changein it, Nugent signed it. Nugent received his regular wagesfor this entire day.Respondent's insistence that Nugent secure a copy of hisaffidavit taken by an agent of the Board is violative of theAct, as Nugent made it clear on repeated occasions, and byhis delays, that he did not want his affidavit seen bymanagement. Nor can it be said that this coercion couldfall into the category of pretrial preparation. The Board hasset several safeguards which must be met before suchinterrogation of an employee can take place. It is apparentby this record that the Respondent has trampled uponthese safeguards. See Johnnie's Poultry Co. and John BishopPoultry Co., Successor, 146 NLRB 770 (1964), and casescited therein.On Octber 24 Ramona Overrocker filed charges againstthe Respondent. On November 5 Korcz told Nugent some'o Respondent also put into this record and exhibits a certain tape whichrecorded the meeting with employees Brecker conducted on August 7, andwhich supposedly substantiates Respondent's various positions taken andstatements made. However, this tape cannot in any way detract from orof the girls in the store "were playing with the Union" andthen Korcz told Nugent they were going to sue RamonaOverrocker "for perjury." On November 10 Korcz held astore meeting with the employees and on this occasionrepeated that they were bringing Overrocker up on chargesof perjury. As indicated earlier herein, such threats of legalaction are clearly violative of the Act.Brecker testified that during the several weeks he,himself, spent in the Marcy store, management had "lots ofmeetings" with employees concerning the "uproar in thestore," and it was necessary for him to get the store back tonormal. Brecker further stated that his meeting withemployees were "pretty happy ones," jokes were told,different employees also spoke, and he said he was underthe impression that everyone enjoyed his meetings.'0It is,of course, well-established Board and court law that, indetermining whether an employer's conduct amounts tointerference, restraint, or coercion within the meaning ofSection 8(a)(l), the test is not the employer's intent ormotive, but whether the conduct is reasonably calculatedor tends to interfere with the free exercise of the rightsguaranteed by the Act; the fact that employees wereneither fearful nor apprehensive of their rights is alsoimmaterial.The foregoing testimony which has been crediblyattributed to the Respondent includes several instances ofinterrogating its employees concerning their own and otheremployees' union activities; enlisting and soliciting em-ployee signatures and signing of antiunion petitions;enlisting and soliciting employees to withdraw union cards;promising to improve benefits or working conditions;promising to reward employees for engaging in antiunionconduct; soliciting employees to engage in surveillance ofunion activities and creating the impression of surveillance;threatening employees with discharges or other reprisalsbecause of union activities; warning employees that theCompany would find out from the Board who had signedcards; interrogating employees as to affidavits given to theBoard and directing an employee to obtain a copy of hisaffidavit; instituting a slander court action against anemployee because of her union activity; threateninganother employee with legal actions because she had filedcharges with the Board; and barring employees from thestore.There is also an allegation in the complaint that the storegranted to its employees company-paid health insuranceon or about September 1. However, the credited evidencereveals that at almost every meeting with employees severalof them were concerned about benefits under Blue Cross-Blue Shield and questions concerning these matters werecontinually raised. Management officials did mention thissubject matter at their meetings, but only in respect to thefact that some of the Respondent's other stores already hadsuch health benefits, and "sooner or later" the store inMarcy would also be getting it (which it did). But there isno evidence credibly attributed to the Respondent to theeffect that the Company would be paying for it, or that itchange coercive statements made to employees on all of the other occasions,as detailed herein, and in view thereof I place little or no reliance on this oneparticular tape or meeting.80 S. E. NICHOLS MARCY CORP.would become effective on September I or on any otherdefinite date. It appears that such health plans or programshad prior arrangements as to the effective date in eachstore. This allegation, paragraph VII, subparagraph (t), ishereby dismissed and, in the same paragraph, I also dismisssubparagraphs (k) and (r).I turn now to the alleged discriminatees. It is readilyapparent from this record that Respondent was well awareof the fact that the 10 alleged discriminatees named hereinwere all active on behalf of the Union, and clearly, aspointed out, the atmosphere which prevailed at Respon-dent's store was conducive to a situation whereby employ-ees and agents continually informed management of theirfellow employees' union activities. Moreover, at several ofRespondent's store meetings employees spoke up and, evenin the presence of supervisors or agents, accused fellowemployees of being in the Union, and Store ManagerKorcz also admitted that he had "a grapevine," asaforestated. In addition, Respondent's employee agent,Sharon Michel, was one of the first employees contacted bythe Union and, along with circulating authorization cards,she also attended union meetings with other employees, soMichel had firsthand knowledge of all those interested andactive on behalf of the Union. Respondent's agent,Mazzola, also attended union meetings with other employ-ees, so he too observed first hand those employees activefor the Union. In addition, Respondent's agents, Mazzolaand Dewey, were quite busy circulating antiunion peti-tions, as aforestated, so they were again in an excellentposition to observe employees both for and against theUnion, and the same can be said for agents Michel andMusa by their continual efforts in extending opportunitiesso that employees could retract their authorization cards.Michael Hardiman was terminated on July 21, afterbeing with the Company about 30 days. He had signed aunion card on July 8, attended several union meetings, andhad solicited a few employees to join the Union. On orabout July I Hardiman had been told by Manager Korczthat the paint department where he worked "looked verygood." On Saturday, July 19, Hardiman had been asked byDewey to sign an antiunion petition, but Hardiman refusedto as he wanted to get more information. Dewey, afterfinishing soliciting signatures for the petition, was thenasked by Robert Riggalls, also an agent of the Respondentas aforestated, which employees had refused to sign thepetition, and Dewey replied that both Armstrong andHardiman had refused to sign, and on this occasionHardiman's supervisor, Smoulcey, was also present andwitnessed Hardiman's refusal.I am in agreement that Respondent's reasons as to whyHardiman was terminated were inconsistent. Hardimanwas supposedly told by Korcz that he had been on aprobationary period, and that he had not worked out.However, as pointed out, there is no other evidence in thisrecord to indicate that a probationary period even existedI His immediate superior, Smoulcey, testified that he was very slow, wastold how to mix paint but kept on making mistakes, and stated that they hadseveral customer complaints and that several customers returned a total of27 gallons of paint. Korcz then further testified that he spoke to Hardimanabout his shortcomings on several occasions: that, for example, he tookseveral days to check a shipment of paint that normally would take a halfday and even then the merchandise was priced incorrectly, he testified thatat Respondent's store, and several employees testifyingwere not even aware of a probationary period. ManagerKorcz also contended that Hardiman's bookwork was notaccurate. However, on cross-examination Korcz admittedthat he "didn't pay much attention to Mike's (Hardiman's)books because he didn't have time to really get into themyet," and that he never checked Hardiman's books afterthe first 10 to 15 days of his employment." In the finalanalysis, even if Hardiman had made some of the mistakesthe Respondent assigned to him, there is still no credibleevidence in this record which actually shows that any workrelated problem really caused his discharge, but whatclearly had precipitated Hardiman's discharge was hisunion activity including his refusals to sign the twoantiunion peitions presented to him on July 19 and 21.Donald Armstrong was also discharged on July 21. Hestarted working for the Company in July 1974 and spentmost of his time in the home center department of thestore. Armstrong had been quite active on behalf of theUnion. He attended several meetings, signed a union card,solicited employees to join the Union, and obtainedsignatures from them on union authorization cards. OnJuly 19 he, like Hardiman, also refused to sign the petitionagainst the Union being circulated by Michael Dewey. Onthis occasion Armstrong inquired of Dewey who had givenhim the petition, and he replied that Korcz had given it tohim. Then a few days later, on July 21, Manny Mazzolaalso asked Armstrong if he would sign the antiunionpetition Mazzola was circulating, and at this time Arm-strong did so.'2Manager Korcz contended that Armstrong neglected hiswork, refused to count merchandise coming into hisdepartment when Korcz directed him to do so, and that hegave Korcz an insolent response relative to working acertain late night shipment. Korcz also stated thatArmstrong was careless about his books, didn't keepaccurate records of incoming merchandise in his depart-ment, that he neglected to keep records of raincheck ordersand slips, that he was rude to customers, and furthertestified that Armstrong was late in relieving Keith Ogdenin an adjacent department so that all clerks could take theirlunch at an appointed time. Respondent argues that, iffurther evidence is needed that Armstrong was an insolentand uncooperative employee, it was Armstrong's reactionto a public address call to him that he couldn't understand;when Armstrong called back to the office and got themanager he then asked, "who made that dumbass an-nouncement?" Supervisor Smoulcey testified that herepeatedly had to get after Armstrong in order to keep hismerchandise stock up, and that he spoke to Armstrong fouror five times in a 6-month period about it.While Armstrong was probably guilty of rule fractionsfrom time to time, and may well have also given a fewuncalled for answers or comments on different occasions, Iam still convinced that his discharge was actually triggeredin keeping his list book Hardiman penciled in his own ideas of proper pricesthat he made up himself, and put these prices on the merchandise.12 Between July 19 and 21, Armstrong and other employees involvedherein had checked with Union Representative Donald Johnson as towhether or not they should sign such a petition, and Johnson had advisedArmstrong and possibly others that the circulating of such a petition by theCompany was an "illegal act," but nevertheless to go ahead and sign it.81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand motivated because of his union activities. For instance,Korcz stated that Armstrong was late and did not punchout when he was supposed to, but, as explained byArmstrong, he could not punch out at his designated timewhen he was running a cash register or when he was with acustomer, and there is no testimony of any particularincident of this sort occurring immediately precedingArmstrong's discharge. Moreover, as also pointed out,Respondent's contention that they discharged Armstrongfor a variety of reasons, most of which had occurredmonths before, is particularly difficult to believe in view ofthe fact that before the Respondent had knowledge of hisunion activity, Armstrong was assigned many of the dutiesof Supervisor Smoulcey during Smoulcey's vacation, andArmstrong was later praised by Korcz for having done anexcellent job. It is also noted that Armstrong's dischargecame as a surprise to his immediate supervisor, Smoulcey.During his testimony Smoulcey also contended that anincident which occurred about a week before Armstrong'sdischarge, and which resulted in a warning letter beingissued to Armstrong, was a factor in Armstrong's July 21discharge. However, Smoulcey later acknowledged thatArmstrong got the warning letter more than 3 monthsprevious to his discharge. As found herein, it wasArmstrong's union activity which precipitated his dis-charge.Keith Ogden was discharged by the Respondent on July26 after having worked at the store ever since 1971. He wasdesignated as one of the four "key persons" by the Unionand was in attendance at the first union meeting on June 9.In addition, Ogden signed a union card, attended subse-quent union meetings, solicited employees to join theUnion, and obtained signed authorization cards fromemployees. On July 19 Respondent's agent, Dewey,inquired of Ogden if he would sign the antiunion petitionDewey was circulating, but Ogden refused, and a few dayslater Mazzola asked Ogden to sign the same or a likepetition, as aforestated.The Respondent contends that, a day or so prior to hisdischarge, Ogden had neglected to bring merchandise intohis department and to price it at a special sale price, nordid he post the notices and inform the night man of thesale.'3Apparently Korcz was also having some difficultieswith Ogden about certain charge-backs that had beendelayed in processing. Korcz further stated that Ogden wassarcastic to customers, and was careless in several aspectsof his bookkeeping. However, I find that Ogden wasdischarged because of his union activities. He had neverreceived a written warning during his employment, andshortly before his discharge Ogden was told by Korcz thathe was doing a "real fine job" and should be getting a raiseand an increase in percentage. As pointed out, Korczstated that Ogden had failed to post a copy of a store ad inhis department announcing a sale on certain items, but itappears that failure to post such an ad on time is a more or13 Korcz testified that there was no excuse for not setting up the sale, thattwo men could have done it and still take care of customers, and that thesale was planned with advertisement, but not conducted.:4 Charge-backs are forms filled out and used when the store receivesdefective goods or merchandise is shipped to them by mistake. A white copyis then attached to the merchandise, but the merchandise itself then "sits inthe store" or in a stockroom. Korcz admitted that on occasions suchless common occurrence in the store, and that no disciplinewas meted out for failure to post store ads. Ogden had noknowledge about any customer complaints, and it isapparent from the testimony in this record that charge-backs can remain unprocessed and little is ever done aboutthem, and charge-back merchandise is obviously not ofcritical importance to the store, especially in view of thefact that Ogden had never received a written warningabout his handling of them. 4In the final analysis, it is difficult to understand, if hisconduct was really as intolerable as it was pictured to be,why Ogden was retained in the Respondent's employ aslong as he was, and without even a warning being issued ormade against him. The inescapable answer for his retentionis that actually Ogden was a satisfactory employee, butthen became an unsatisfactory employee when his unionactivities became known to the Respondent.Brenna Olmstead started working for the Company in1974, was laid off on a seasonal basis in December 1974,then rehired a few months later, and in the same job as acashier. The termination in question in this proceedingoccurred on September 4. Olmstead signed a union card,solicited an employee to join the Union, and attendedunion meetings including the July 29 meeting at whichMazzola was present. Carol Quinn, also an early supporterof the Union, was told by Linda Abramezyk, an admittedsupervisor, in early September just before Olmstead'stermination, to answer a page from Olmstead as Brennawas her "partner in crime." Both Quinn and Olmstead hadsigned cards and worked for the Union together. Similarly,employee Linda Barbeau was told by Korcz not to workwith Brenna Olmstead as she was not "a good influence."In July, Sharon Michel contacted Olmstead with anantiunion petition to sign, and Nancy Musa also spoke toher relative to the Union, as aforementioned herein. Alsoof note is the fact that Korcz "walked Brenna out the door"when Olmstead and Barbeau returned to the store on orabout September 9.Respondent points out and argues that the reason forOlmstead's discharge was the excessive shortages in thecash register, and Korcz was having difficulties in monitor-ing the cash register.15 Korcz testified that he spoke toOlmstead in July about shortages; that there were shortag-es on August 22 and 30 and September 1, and that theseshortages were not accounting errors as in most cases, butactual shortages -the cash was missing. Korcz also saidshe accepted an Air Force voucher as cash, and as a resultof her neglect a customer got away without paying.Olmstead was given the only written warning she everreceived from the store on or about July 30 for taking theabove voucher and was given the warning despite the factthat cashiers had not received specific instructions on howto handle vouchers of this type, but on this occasionOlmstead also called the office, and was then instructedhow to handle the voucher. Eventually, with the exceptionsmerchandise might stay with them for "months" or "years" and it madelittle difference since his store would have received credit from the charge-back.J5 Brecker had testified that the store had shortages in excess of $150,000the previous year, and Korcz attributed most of it to cash registeroperations.82 S. E. NICHOLS MARCY CORP.of a few cents, the store got the money for this purchase.On or about August 30, Olmstead made a mathematicalerror in subtraction and undercharged a customer $10, butthe day after this happened the customer called the store tosay she had found an error and would send the store $10.Olmstead was also discharged on the basis that there wereshortages at her cash register, as aforestated. However, thisrecord reveals that on numerous occasions other cashierswere also frequently over or short at their registers and,even assuming that Olmstead was improperly operating hercash register, yet she was not given any opportunity towork elsewhere in the store as other cashiers under suchcircumstances had been allowed to do. As Christmas wasapproaching Respondent had even more of an opportunityto place Olmstead elsewhere in the store, but yet she wasdischarged. Moreover, prior to Olmstead's engaging inunion activity, Respondent had exhibited confidence andsatisfaction with her work as she was recalled from aseasonal layoff in March or April. Olmstead performedwell as a cashier according to head cashier RamonaOverrocker. Overrocker said that she was never asked bymanagement to watch Olmstead's work although she wasasked to watch other girls on cash registers who werehaving difficulties with the job. I agree that by issuingOlmstead a warning letter on July 30, shortly after Mazzolahad attended the union meeting which Olmstead had alsoattended, it is apparent that Respondent was attempting tobuild a record against her in order to substantiate a poorwork record, and this was the pretextual situation theCompany desired in order to discharge Olmstead.Ramona Overrocker began working for the Respondentin 1971 as head cashier and the General Counsel allegesthat she was constructively discharged on September 11.She signed a union card on June 18, and at one of themeetings presided over by Brecker prior to the election,Doris Randall identified Overrocker as being "wined anddined" by the Union. Furthermore, on or about July 19,Korcz asked his agent, Sharon Michel, if she thoughtOverrocker had anything to do with the Union. Similarly,Nancy Musa called Overrocker on or about July 20 andasked her several questions about the Union, and if shewould retract her card. Like the other discriminateesnamed herein, there can be no serious question but that theRespondent had prior knowledge of Overrocker's unionactivity and interest. On September 11, Korcz informedOverrocker that a customer had gotten out of the store witha set of towels without paying, that she was incompetentand unable to handle her job, and as a result she was beingdemoted from head cashier to cashier with a cut in pay(from $2.35 to $2.20 per hour). Overrocker then informedKorcz that such treatment was unfair for "one mistake outof four years," and that she was quitting.Manager Korcz testified that the head cashier's job wasthe most important one in the store, that thousands ofdollars pass through the registers every hour; the headcashier's job is to monitor the cashiers and, if a cashier isshort or had a void, to approve the shortage on a slip; if theshortage is significant the head cashier is then to notify theoffice. Korcz further stated that Overrocker was demotedon September 11 because he could no longer trust her inthis sensitive position since she had lied to him in thatsomeone had approved a void for Brenna Olmstead whichenabled a customer to get away with a set of towels. Korcztestified he then inquired of Overrocker who had approvedthe void, and her response was that she did not know.Korcz' testimony is that she at first denied signing the void,but when he informed Overrocker he was going to get thevoid back from the New York office, she then stated thatshe may have signed it.First of all it is noted that Overrocker served in theposition of head cashier from 1971 until September 11,1975, so at least during this period she must have beenconsidered by Korcz as a very satisfactory employee.According to Korcz, Overrocker was demoted on Septem-ber 11 because she did not recall whether she had approveda void made out by Olmstead, and she was also then givena warning letter over this incident. This record shows,however, that voids were a commonplace occurrence atRespondent's store; yet it is Respondent's position that,because Overrocker could not at first recall this particularvoid, which document was not even presented for her tosee, she was then demoted for this one incident afterserving for several years as head cashier. The GeneralCounsel points out that Korcz' contention to the effect hecould not rely on Overrocker to give him a straight answerdoes not stem from this incident, but rather from the factthat Overrocker denied involvement in the Union duringunlawful interrogations conducted by Korcz and by NancyMusa.As pointed out, to demote an employee and cut the paybecause of union activity which results in the employeequitting his employment is a constructive discharge inviolation of the Act. In the instant matter Overrocker madeit clear to Korcz that she was quitting because of hisactions against her, hence Respondent's actions in demot-ing her and cutting her pay, which resulted in Overrocker'squitting, violate Section 8(aX)() and (3) of the Act, as doesthe issuance of the warning letter to Overrocker which wasobviously being used in an attempt to build a recordagainst her.It is alleged in the complaint that the Companydiscriminated against Briggs, LaPorte, Shaffer, and Vitulloby not allowing them Sunday work, beginning on Novem-ber 2 and going through the Christmas rush period. Theyare also named as discriminatees, as aforestated, and I willconsider such allegations later on. This record shows that,on or about November 2, the Respondent's Marcy storebegan operating on Sundays for the 1975 Christmas season,and Shaffer, LaPorte, Briggs, and Vitullo were not asked towork the Sundays in this period despite the fact that inprior years of their employment they had been asked towork Sundays and had done so. Briggs stated thatmanagement had contacted and asked those employeeswho actually did work on the Sundays in question, and hetestified that the main job on such Sundays during theChristmas rush period is operating the cash registers.LaPorte said that everyone else in her department eitherwas asked or volunteered to work on these Sundays.Korcz testified that generally 90 percent of those whowork on these Sundays volunteered their services and therest are asked as needed, but in 1975 it was not necessary toask anyone. In its brief Respondent points out and argues83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the 1975 Sunday work involved herein had scarcelystarted when these four employees filed charges; thatKorcz was then interviewed by a Board agent the first weekof November, at which time Korcz asked if these fourpeople would resolve the issue if the Company asked themto work on Sunday; that the Board agent promised him hewould let Korcz know, but did not do so. Respondentfurther contends these four employees were apparentlymore interested in embarrassing Korcz than in workingthese few Sundays.As pointed out, the reasons given by Korcz as to whythese four employees did not work on Sunday include:Asking first of all for volunteers and if any of the four hadvolunteered they would have worked; stating that no onewants to work Sundays; wanting to have the employeesearning the least amount of money be the ones who workedon Sundays; and giving testimony to the effect that if theBoard attorney or agent had called back and told him thatthe four employees wanted to work, they could have doneso. I agree that these statements are obviously inconsistentwith one another, and especially Korcz' statement thatvolunteers are sought first. This position cannot possiblyjibe with the testimony that the Respondent sought to savemoney by having the least paid employees work, as therewould be no way of knowing beforehand who thevolunteers would be -the high-paid or the low-paidemployees. Moreover, a comparison of the salaries orwages of Briggs, Shaffer, LaPorte, and Vitullo with those ofthe employees who did work Sundays makes it apparentthat the cost could not have been a factor in deciding whoworked, since LaPorte was the highest paid of the fourearning only $2.30 an hour, and yet numerous employeesearning more than $2.30 an hour worked during theSundays in question.As further indicated, out of the approximately 86employees that were on the payroll in November, only 14of them did not work Sundays, not including Shaffer,Briggs, Vitullo, and LaPorte. But out of these 14 employeesseveral were truckdrivers, mechanics, or stockroom person-nel having nothing to do with sales, and several others didnot want to work on Sundays. Therefore, as pointed out,only Briggs, Shaffer, LaPorte, and Vitullo were employeeswho performed the work done on Sundays during theirnomal workweek, who wanted to work Sundays and haddone so in prior years, yet were not allowed or given theopportunity to work Sundays during the period in questionhere. Similarly, the large percentage of employees who didwork on Sundays, as aforestated, belies any contention byKorcz that Sunday work was not desirous or that no onewanted to work Sundays.16It is clear that the only reasonthese four employees were not asked to perform work onSundays was for discriminatory reasons in violation ofSection 8(a)(l), (3), and (4) of the Act.16 More cashiering is done on these Sundays than at any other time, andthese four employees' jobs had been transformed into almost strictlycashiering work on Sundays. Korcz even admitted that Vitullo was one ofhis better cashiers, yet she too was not asked to work on the days when theneed for cashiers was the greatest.IT It appears that most of the meetings held by management withemployees were done so on working time.'s Vitullo had filed her original unfair labor practice charge againstAll four of these employees were also discharged onDecember 23, and I now turn to that aspect of this case.Betty Vitullo signed a union authorization card, solicitedemployees to join the Union by passing out cards, andattended both union and company meetings. A few weeksprior to the August election, Vitullo was attending one ofthe many meetings held by management, as aforestated; 17on this occasion Respondent President Brecker inquired ifanyone had belonged to a union before, and Vitullo raisedher hand and signified that she had. In addition, shortlybefore the election, she refused to sign an antiunionpetition, and on or about the same date was named by anemployee at a company meeting with Brecker as being"wined and dined" by the Union. Moreover, in late July,Sharon Michel admitted talking to Nancy Musa, bothagents of Respondent, and on this occasion Musa hadinquired of Michel if she knew who had started the Union'scampaign and Michel replied that she had started it, butthen Musa stated that they believed Durante (Vitullo'smaiden name) and Al Goncalves were among the employ-ees who started the union movement as they were bothpreviously union members. At another company meetingin August, Musa made it clear, in Brecker's presence, thatVitullo supported the Union.Vitullo started working for Respondent in 1973, and atone time was a department head in cosmetics. In Augusther duties had been altered to the point where she wasprimarily a cashier. Vitullo was acknowledged by Korcz tobe one of the store's better cashiers, and was given a wageraise about 3 weeks prior to the time when the Union'sorganizing efforts began.'8On December 23, Korczinformed Vitullo that he was going to have to lay her offbecause of a seasonal employee cutback, but in a fewmonths she would be called back when business picked up.Korcz testified that Vitullo became angry when thecosmetic department was rearranged to supply more self-service. He then explained that this change was not achange in the Marcy store only, but was made in thecosmetic departments of every store in the chain. Korczconcluded from observing her that "she really hated me."Respondent argues that a salesgirl in a retail store whodetests her employer can do the Company untold damage,and points out that her first showing of petulance was whenshe lectured Korcz as to her rights as a union member, andon another occasion, relating to a store party, shedeliberately planted this insulting remark with an employeeso that it would get back to the store manager, -she saidas to Korcz, "I have to work with him, I don't have to drinkwith him."Korcz once again had conflicting explanations as to whyVitullo was terminated. His explanation that she was notretained because of a change in cosmetics is difficult tounderstand in view of the fact that Vitullo could have beenplaced elsewhere in the store, and she had been working asRespondent on November 4, for not being permitted to work on Sundaysand because at a store meeting on November 10, Korcz, after making aspeech in which he mentioned the "diehards" in the store who wouldn't letthe Union die, then went on and specifically signaled out Briggs, Shaffer,and Vitullo by asking them if they had any questions. Briggs and LaPortefiled original charges on November 18, and Shaffer filed her original chargeon December 8.84 S. E. NICHOLS MARCY CORP.a cashier almost exclusively anyway. Moreover, Korcz tookgreat pains and time to emphasize how important the jobof cashier is, and how he could lose his profits if they had abad cashier and yet, as pointed out, he discharged a goodcashier in Vitullo.19It is apparent that Respondentdischarged Vitullo in violation of Section 8(a)(1), (3), and(4) of the Act, and I so find.Donna Briggs started working for the Company inAugust 1972, and from time to time Briggs performedvarious jobs in the store. She worked in the stationerydepartment, took care of the record department for I houra day, and occasionally relieved the head cashier of herduties. It is also clear that Respondent was well aware ofthe union activity of Briggs. She was the Union's observerat the election on August 21, signed a union card, helpedset up the first union meeting, attended all of the unionmeetings, passed out union cards to employees, and, infact, was the second employee contacted by the Union. Inaddition, Nancy Musa, at a store meeting in Brecker'spresence, a few weeks prior to the election, accused Briggsof being the cause of the Union's campaign, and onanother occasion Musa told Briggs that there was no waythat Briggs could ever make her believe that she was notinvolved with the Union.Respondent again contends that Briggs was also a part ofthe reduction in force following the Christmas rush period,as aforestated. Moreover, that her duties were in stationery,cashiering, and making signs, and, according to Korcz,when she was on vacation he got another girl to make signswho made them faster and better, so that when Briggsreturned from vacation he left the sign painting to the othergirl, but said that Briggs resented this. Korcz stated thatBriggs' other duties were to maintain stock and take care ofthe stationery counter as well as the cash register asneeded, but that the stationery counter remained shabby.Korcz also testified to an incident when she briefly refusedto run a cash register upon request, but then after a shorthesitancy did so. Korcz then testified he did not retainBriggs because of her attitude, which changed for the worstin August.Respondent offers numerous conflicting statements as towhy Briggs was terminated. Now, and at the hearing beforeme, the above-mentioned reasons were all assigned as abasis for the discharge yet, on December 23, Korczinformed Briggs that she was being laid off because of aseasonal cutback in personnel. If there was any validity tothe reasons now enumerated in the testimony of Korczthen, certainly, these reasons would have at least beenmentioned and discussed with Briggs on December 23.In one phase of his testimony Korcz stated that inAugust "her attitude" changed. As pointed out, it isapparent from this record that it was not Briggs' attitudethat changed, but rather it was Respondent's attitudetoward Briggs that changed as they viewed her as being oneof the instigators for the Union. Evidence of Respondent'sviewing her in this fashion occurred after Briggs had visitedvarious stores, including an S. E. Nichols store in NewHartford. She was confronted by Brecker and Korcz a few19 In its brief Respondent also maintains that Donna Briggs, YolandaLaPorte, Florence Shaffer, and Betty Vitullo were terminated December 23,1975, as a part of a reduction in force after the Christmas rush, and further,weeks prior to the election and Brecker then told her shewas suspected of soliciting for the Union in other stores inthe area.On or about December 10, Briggs was getting ready to goto lunch and was asked by Korcz to attend and startworking at a cash register. Briggs replied it was 3 minutesof 12 and her lunch period was from 12 to 1. Korcz stateshe then told Briggs to open the cash register as it was 5minutes to 12, but Briggs hesitated before she opened upher register. Korcz then made the assertion that thehesitancy which he complained of was the fact that it tookher "a couple of seconds" to walk from where they weretalking to her register, and for this he issued the firstwritten warning Briggs ever received during her entireemployment with Respondent. It becomes increasinglyevident, and I find, that her union activities were the realmotivation which triggered the discharge, and by doing sothe Respondent again violated Section 8(aX)(1), (3), and (4)of the Act.Yolanda LaPorte starting working for Respondent inNovember 1972. She signed a union card, attended variousunion meetings, and solicited an employee to join theUnion. As pointed out, there can be no doubt thatRespondent was aware of her activities and support onbehalf of the Union. On July 19, she was interrogated bySupervisor Smoulcey as to whether she had signed a unioncard, as aforestated, and LaPorte then admitted to him thatshe had signed a card. LaPorte also refused to sign theantiunion petition presented to her on the first occasion inJuly, but subsequently did sign one in hopes she wouldthen be left alone.Supervisor Smoulcey testified that LaPorte had a lot ofmerchandise without charge-backs, that he had asked herabout them, and he relied on her promise to take care ofthem. Korcz testified that when annual inventory timecame around, December 10, the charge-backs had not beentaken care of and as a result she was written up for this.Korcz further stated that her attitude also changed anduncharacteristically so in view of her past performance; hesaid that she threw away a fluorescent bulb on which aclaim was to be filed in order for the Company to getcredit, and this again exhibited a change in attitude towardher employer.Although LaPorte had been asked to work Sundays andhad worked them in every prior year of her employment,she was not asked to so work in 1975, as aforestated, eventhough she spent about 75 percent of her time operating acash register. After not being allowed to work Sundays,LaPorte also filed an unfair labor practice charge includedin an amended complaint and served on Respondent onDecember 10, and on or about this same date Korcz issuedher a warning letter relating to the accumulation of charge-backs, despite the fact that Supervisor Smoulcey had givenher 2 weeks in order to write up these charge-backs. Afterreceiving this warning letter she was then given assistanceon her cash register which then enabled her to write up thecharge-backs. LaPorte said that at the time of her dischargethat between 18 and 20 employees were terminated in the reduction of workforce between December 22 and 24.85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon December 23, most all of the charge-back merchandiseshe had written up was still in the stockroom.On December 13, LaPorte received a second writtenwarning and this time for throwing away a brokenlightbulb. This was the second warning she received sinceRespondent was served with the amended complaint 3days earlier, as aforestated, and was the second warningshe had received during her entire employment withRespondent, as prior to December 10 she had neverreceived any warnings.As pointed out, even clearer indication of the hostilityharbored toward LaPorte by the Respondent is found inthe elimination of commissions paid to her for the sale oflamps, which she had received since May when she beganworking in department 13. On December 1, LaPorte wasinformed by Smoulcey that she was no longer to receivecommissions for such sales as a result of Korcz' orders. Oncross-examination, among other statements, Korcz testifiedthat LaPorte could have received commissions, that thecommissions could have ceased on December 1, and thathe might have stopped them. Korcz then went on to say heremembered telling Smoulcey that, if commissions werebeing paid on lamps, it was to be stopped as it was an error.He concluded his testimony regarding commissions onlamps by saying, "I would imagine he was paying them." 20I am in agreement that the warning letters issued toLaPorte were merely an attempt to build a record againsther, and Respondent violated Section 8(a)(l), (3), and (4) inits actions towards her as alleged in the complaint.Florence Shaffer has worked for Respondent sinceAugust 1974. She signed a union card, attended unionmeetings, including the July 29 meeting which Mazzolaalso attended, and solicited an employee to sign a unionauthorization card. Korcz testified at the hearing thatShaffer was not retained because of her dispute withSupervisor Barton, and that she was sullen and uncoopera-tive, so he transferred her to another department. Itappears that the only specific complaint against Shafferwas a customer to whom she refused to issue a receipt and,on November 10, during store hours and in front ofcustomers, when she executed some sort of a dance aroundher cash register.As previously detailed herein, Respondent aimed one ofits most coercive actions of its antiunion campaign towardShaffer when it sued her for $50,000. However, Respondentwas not satisfied with this, but continued its unlawfulpattern by also terminating Shaffer on December 23, afterhaving previously failed to schedule her to work Sundays,as aforestated. Shaffer had never been laid off before, andonce again there is no adequate explanation why Shafferwas fired. Korcz' only explanation appears to be that oneday in November she "was dancing around the register,"and that her attitude had changed as evidenced by acustomer complaint. Prior to November, Shaffer had neverreceived a warning and, as pointed out, if Shaffer did infact receive a warning for dancing in November (it has not"I On December 23, Korcz merely informed LaPorte that she too wasbeing laid off because of seasonal cutbacks. Again, had the other reasonsnow given as a basis for the discharge had any validity, it is highly likelythey would have at least been mentioned to her on December 23.21 Other cases wherein S. E. Nichols has been involved are: S. E. Nichols-Dover, Inc., 159 NLRB 1071 (1966). enfd. 374 F.2d 115 (C.A. 3, 1967); S. E.been placed in the record), that certainly is not justificationfor being discharged. It is readily apparent from this recordthat Shaffer was discharged in violation of Section 8(a)(1),(3), and (4) of the Act, and I so find.It is further pointed out that numerous employees withless seniority than Shaffer, LaPorte, Briggs, and Vitullowere not discharged and continued their employment atthe end of the 1975 Christmas season. Of the approximate-ly 68 employees on the Respondent's January 10, 1976,payroll, more than half had less seniority than Vitullo,LaPorte, and Briggs, and about 30 employees had lessseniority than Shaffer. This record and the exhibits revealthat approximately 20 employees who had been part-timepeople in November were not discharged and were stillworking in January 1976 (see G. C. Exhs. 41 and 42).It would appear, as further detailed, that Respondent, inrelation to Shaffer, Vitullo, Briggs, and LaPorte, is againattempting to utilize a defense which the S. E. Nichols'chain of stores has unsuccessfully tried to use previously ina similar case. In S. E. Nichols-Dover, Inc.; Spencer ShoeCorporation and IMA C Food Systems, Inc., 167 NLRB 832,835 (1967), Nichols claimed it laid off two employees as aresult of its normal Christmas layoff and because one ofthe employees had a bad attitude. Administrative LawJudge Boyd Leedom set forth reasoning which fits into thepattern followed in the instant case. He stated:The reasons given her by management personnel werevague and inconsistent; and the reason for herdischarge that seemed to emerge from the evidenceoffered in behalf of Respondents at the hearing, that isthat she was let go as a part of a normal reduction inforce following Christmas hirings to meet the Christmasincrease in business, is wholly unpersuasive. She hadnot been hired for the Christmas rush and employees ofmuch less service in the store were retained when shewas discharged. Likewise the reason given her at thetime of her discharge that she was being let go becauseof "incompatability" and again by other representativesof management that she was let go because of "badattitude" are completely devoid of substance andappear to be only a word and a phrase seized upon asexcuses to avoid acknowledging that she was beingdischarged because of her union activity.2lIt is also alleged that Respondent discriminatorilydischarged Edward Aubert on April 8, 1976. Auberttestified at the first hearing before me in January 1976 andrelated a number of conversations with Respondent'ssupervisors and agents in which those individuals madestatements violative of Section 8(a)(1) of the Act, asaforestated. The General Counsel contends that Aubert'sreal difficulties began after he so testified, and from thenon Manager Korcz would no longer make "small-talk"with Aubert as had been his past practice. Aubert hadworked at the Respondent's store in Marcy for about 5-1/2Nichols Company, el al., 156 NLRB 1201 (1966), enfd. in part 380 F.2d 438(C.A. 2, 1967); S. E. Nichols of Ohio, Inc., 195 NLRB 939 (1972), enfd. 472F.2d 1228 (C.A. 6), contempt proceeding now pending before a specialmaster; S. E. Nichols Shillington Corp., 195 NLRB 189 (1972), enfd. 475F.2d 1395 (C.A. 3, 1973), cert. denied 414 U.S. 860 (1973), consent contemptadjudication entered January 15, 1976.86 S. E. NICHOLS MARCY CORP.years, and during his last 7 months was in the receivingdepartment.The record shows that on February 6, 1976, Aubertreceived a shipment of Hershey's candy. The deliverydriver placed the boxes on the conveyor leading to thestoreroom, and Aubert then stacked the boxes 3 high andin 11 rows. The driver and Aubert both counted the boxes,and Aubert signed the freight bill and the delivery driverleft. Aubert then had Supervisor Lawrence Barton countthe number of cartons or boxes and he gave Barton thetally. At this time Aubert left for lunch and was gone forabout 1 hour. About 15 minutes after Aubert returned fromlunch, Korcz approached him and asked why he hadsigned for 33 boxes of candy when there were only 32.Aubert assured Korcz that there had been 33 boxes whenhe left for lunch and said that something must havehappened to the missing box while he was gone, but Korczwould not accept this explanation, and told Aubert that hewas tired of his excuses.On February 9, 1976, Aubert was summoned to theoffice. When he arrived Korcz told him that he was beinggiven a written warning for the box of candy that wasmissing, and for his failure to promptly send out a watchon a charge-back. Aubert replied that he had never seenthe watch before, but Korcz told him that Barton hadfound the watch underneath Aubert's desk, and that hewanted charge-backs to go the same day they werereceived. Aubert then referred to the candy situation andtold Korcz that he would have known if the box of candywas missing since he had stacked them in 3 rows of 11boxes and both he and the driver had counted them. Aweek or so later Aubert informed the truckdriver who hadinitially delivered the Hershey candy that he had received awarning slip over the shipment, and the driver involvedthen told Aubert that his employer had extra cartons ofcandy and he would get one of them, but it would take awhile to do so. Within a few weeks the driver replaced themissing carton of candy and Aubert then informed Bartonthat the driver had brought in the candy that was short,and Barton replied that he didn't care how Aubert got it"so long as he got the right number of cartons."On or about March 1, Korcz questioned Aubertconcerning a tally of hardware distributions that had beenmade out for 18 cartons instead of the 17 cartons which thefreight bill indicated. In his testimony Aubert concededthat he may have made a mistake, but stated thatemployees in the home center department, who hadactually received the shipment had not marked off thefreight bill properly to reflect the shortage of goods.Nevertheless, Korcz told Aubert it was his responsibilityand then proceeded to give Aubert his second writtenwarning. Korcz also informed Aubert that he would beterminated for his next mistake, that they would bewatching for it, and that Aubert would not be able tocollect unemployment if he received another warning.On March 2, Aubert had a conversation with SupervisorSmoulcey, the one who had actually received the hardwaredistributors and signed the freight bill for them. On thisoccasion Aubert told Smoulcey that it was not his fault that22 On March 3, 1976, Aubert filed charges with the National LaborRelations Board over the two written warnings he had received.he had been written up, and Smoulcey then replied, "Iknow what they're doing but there's nothing I can do aboutit." 22On March 8, Assistant Manager James Warden askedAubert if he had filed charges against Korcz with theBoard. Aubert admitted that he had, and then told Wardenthat Korcz had left him no choice, and that "when a ratgets cornered, he fights back."The next main event in sequence occurred on April 7,1976, when Aubert received a shipment of 35 cartons ofWyler's soft drink mix, and 70 cartons of Kool-Aid. Aubertand the truckdriver counted the cartons while they were onthe truck and another employee took the pallets off thetruck with a towmotor. When the truck had been unloadedAubert and the driver again counted the cartons and againcame out with the result of 35 cartons of Wyler's and 70cartons of Kool-Aid, and Aubert signed the driver's freightbill and the driver left. Aubert then went to the receivingroom to make space for the cartons, and after that wasaccomplished placed the cartons on the conveyor, and thenstacked the cartons as they arrived in the receiving room.The following morning Korcz informed Aubert thatemployee Edie DeLong had found the above shipment ofsoft drinks one carton short when she checked it in, andtold Aubert to go back and count the cartons. Aubert thenfound out that there were 34 boxes of Wyler's stacked inthe receiving room (only 104 counting the 70 cartons ofKool-Aid), and accordingly, informed Korcz that therewas one carton missing. Aubert offered to contact theshipper to try to obtain another carton, but as Korcz wasleaving the receiving department, he said to Aubert "whena rat gets cornered he fights back." Aubert then called theshipper and thereafter informed Korcz that they were tomake the proper notation on the freight bill when it camein. However, about 30 minutes later Aubert was called intothe conference room, and at this time Korcz read the twoprior warnings that had been issued to him, and theninformed Aubert "that the National Labor RelationsBoard wasn't running the store, Amalgamated MeatCutters wasn't running the store, that Nichols was runningthe store and he would do what they tell him. They paid hispaycheck." Korcz also then again stated, "When a rat getscornered he fights back," and further told him that hewouldn't be able to collect unemployment. After thistermination conference Aubert left the store. In addition totestifying against the Company in January 1976, Auberthad also signed a card for the Union, and in July 1975 hadbeen subject to numerous and repeated interrogations andoffers by supervisors and agents of the Respondent, asdetailed earlier herein.In its defense and arguments the Respondent points outthe following: That there had been no union activity sincethe election; that Aubert was not an active organizer andhe constituted no threat to the employer; that, in March,Korcz assigned Assistant Manager Abramezyk to workwith Aubert for a few days and to help him in his duties;that the receiving clerk is an extremely important employeeand must be alert, accurate, and scrupulously honest, andif Aubert reported a full shipment and it was short, the87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany would have no knowledge of it unless it wasdiscovered by the inaccurate method of matching invoiceswith inventory and sales; and that at various times Aubertwas careless in his procedures and refused to mend hisways, and on several prior occasions Korcz had spoken toAubert about his shortcomings.23Aubert's first warning was given to him because he wassupposedly short one box of candy and because he did notsend out a watch on charge-back. First of all I will considerthe candy situation and circumstances. Aubert gavecredited testimony to the effect that both he and thetruckdriver counted 33 boxes of candy, and furthertestified he had stacked the boxes in II rows of 3 each.Thus, if there actually had been a box missing it wouldhave been obvious to him when he was stacking them.Aubert also credibly testified that he then had Bartoncount the number of boxes and he gave Barton the tallybefore going to lunch. Thus, it seems clear that there were,in fact, 33 cartons of candy in the receiving room beforeAubert went to lunch.With regard to the watch, Aubert testified that he hadnever seen the watch before, as aforestated. Moreover,Korcz seemed to have had some difficulty rememberingwhere he found the watch. Thus, on direct examination hetestified that he found the watch on Aubert's desk, whereason cross-examination he testified that he found the watchunder Aubert's desk. Aubert testified that he was told byKorcz that Barton found the watch under his desk.Moreover, according to Korcz, the watch was brought toAubert's desk on January 29 and found by him, undeliv-ered, on February 9. Korcz also testified that he ordinarilyrummaged around Aubert's desk "maybe several times aweek." The General Counsel argues that if this was true,why did it take nearly 2 weeks for Korcz to find the watch?It appears to me that Aubert received his second writtenwarning on March I because he merely overlooked animproper notation on the freight bill in making out histally, and the individual in the home center departmentwho had received the goods was the one who did not makethe proper notation on the freight bill, but, despite the factthat it was the home center department that causedAubert's tallying error, it was Aubert who received thewarning. I also agree that the issuance of this warningseems especially suspicious in light of Korcz' testimonythat, since January 1976, the only written warnings issuedto anyone at the store were those issued to Aubert. Aspointed out, it is not as if Respondent had a policy ofhanding out written warnings for minor mistakes, but, tothe contrary, it obviously had such a policy only when therecipient of the warning had testified in a Board proceed-ing or engaged in other activity protected by Section 7 ofthe Act.Turning now to the events and circumstances surround-ing the 35 cartons of Wyler's soft drink mix. Both Aubertand the truckdriver testified that they had counted 35boxes of Wyler's, not once, but twice on April 7. Yet, bythe morning of April 8, there were only 34 cartons. Fromthis record it can be surmised that Edie DeLong supposed-ly informed Korcz of this "missing" carton sometime2' Korcz testified that, prior to January 1976, he had verbally toldAubert to pay particular attention to merchandise coming in and if abefore 2 or 2:30 p.m. on April 7, and Aubert did not finishwork that night until about 5:30 p.m., but Korcz did notconfront Aubert until he punched in for work the followingmorning. From these circumstances the General Counselmaintains that if there really had been a "missing" cartonand DeLong had actually informed Korcz of it around2:30 p.m., why did Korcz then wait until the followingmorning to confront Aubert with this fact?The record reveals that both Aubert and the truckdriverhad counted the merchandise while it was still on thepallet, but Korcz maintained in his testimony that thecartons should not have been counted while they were onthe pallet since the cartons could have been stacked on thepallet in such a way that the absence of a carton wasconcealed. However, Aubert and the truckdriver bothtestified that they were stacked on the pallet in five layersof seven to a layer, and the truckdriver, James Inman,testified that the seven boxes to a layer formed a perfectsquare on the 4' x 4' pallet, such that if a carton wasmissing it would be visible. Finally, on cross-examination,Korcz testified that Aubert was with him when theyunloaded palletized shipments so he knew the proceduresbut then admitted he had never specifically instructedAubert not to count merchandise on the pallet. I am inagreement that the only conclusion which can be reachedfrom the credited testimony is that something happened tothe 35th carton after Aubert had counted and stacked it.The General Counsel argues that it would surely not besurprising if Respondent's supervisors and agents wereresponsible for its disappearance.As pointed out, Aubert may not have been a modelemployee, but surely any glaring fault or deficiencies in hiswork would have surfaced during his 5-1/2 years with thestore. Aubert openly admitted that he had been short inreceiving in the past and has also made errors in his tallies.Yet, he had never been told that these mistakes wouldresult in formal discipline. In fact, as recently as thebeginning of January 1976, prior to Aubert's testifying inthis proceeding, when he informed Korcz of a tallying errorhe had made, Korcz told him: "Don't worry about it.We're all human. We all make mistakes." Thus, in spite ofthese admitted faults, Respondent continued to employhim and, in fact, never even issued him any formaldiscipline -not until he was openly identified with theUnion, as detailed previously herein. Moreover, Respon-dent's motivation for the warnings and termination, alsopointed out, was amply demonstrated by Korcz when hetwice repeated to Aubert at the time of Aubert's termina-tion the ditty that Aubert had told Supervisor Warden:"When a rat gets cornered he fights back." It also seemssuspicious that when Aubert was being discharged, Korczattempted to justify his action by asserting that neither theBoard nor the Amalgamated Meat Cutters was running hisstore, and then followed this assertion with the "ratsfighting back" remark.In his final analysis, the General Counsel presented astrong argument; he stated:shipment was short or damaged to note it on the freight bill as this was theonly way he would know about it.88 S. E. NICHOLS MARCY CORP.Aubert had never received a written warning in over 5years of employment with Respondent prior to histestimony in this case on January 22. Then, inside of 2months, he received three written warnings and wasterminated. And, according to Korcz, these were theonly written warnings issued by Respondent betweenFebruary and June 22, 1976. Given the mysteriouscircumstances surrounding the issuance of these warn-ings, the timing of the warnings, and Respondent'sprior history of retribution toward those of its employ-ees who exercised their Section 7 rights, it strainscredulity for the Respondent to argue that Aubert'sdischarge was for work-related reasons.Respondent also agures that, at the time of Aubert'sdischarge, there were no union activities and the electionhad been over for several months, as aforestated. However,this overall record exemplifies that in many instances, asdetailed herein, management continued and even intensi-fied many aspects of its antiunion campaign, includingdischarges, after the election, and obviously Korcz was alsowell aware of the persistent and continued interest in theUnion since he mentioned in a store meeting in late 1975that the "diehards" in the store would not let the Uniondie.It is readily apparent to me that Aubert was dischargedon April 8, 1976, in violation of Section 8(a)(1), (3), and (4)of the Act, and I so find.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found, as set forth above, that the Respondenthas engaged in certain unfair labor practices, it will berecommended that it cease and desist therefrom and takecertain affirmative action set forth below designed toeffectuate the policies of the Act.It having been found that the Respondent discriminato-rily discharged Donald L. Armstrong, Michael Hardiman,Carvel K. Ogden, Brenna Olmstead, Ramona Overrocker,Betty Vitullo, Donna Briggs, Yolanda LaPorte, FlorenceShaffer, and Edward Aubert, I shall recommend that theRespondent offer them immediate and full reinstatementto their former or substantially equivalent position, withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings they mayhave suffered by reason of the discrimination against themby payment to them of a sum of money equal to that whichthey would normally have earned from the date of their24 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.discharges, less net earnings during said period. Allbackpay provided herein shall be computed, with intereston a quarterly basis, in the manner described by the Boardin F. W. Woolworth Company, 90 NLRB 289 (1950), andIsis Plumbing & Heating Co., 138 NLRB 716 (1962).Further, I shall recommend that Yolanda LaPorte, inaddition to her backpay as provided above, also beimmediately restored to the commission payments for thesale of items in department 13, as had been the practiceprior to the discrimination against her, and be made wholefor all such commissions and moneys lost from the date ofsuch discrimination against her.As to the nonscheduling of Sunday work from November2, 1975, to the end of the 1975 Christmas rush period, Ishall recommend that Betty Vitullo, Donna Briggs, Yolan-da LaPorte, and Florence Shaffer, in addition to the above,be made whole for such loss of 1975 Sunday earnings bypaying them the difference in the hours they worked on theSundays during a comparable period in 1974. The exactamounts due each of them can be determined in a backpayproceeding if the parties are voluntarily unable to agree.In view of the nature and extent of Respondent's unfairlabor practices, I deem it necessary, in order to effectuatethe policies of the Act, to recommend a cease-and-desistorder couched in broad terms to prohibit any violations ofemployee rights under the Act.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By interfering with, restraining, and coercing theiremployees in the exercise of the rights guaranteed inSection 7 of the Act, as detailed herein, the Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(aX 1) of the Act.4. By discharging, refusing to employ, laying off, orotherwise discriminating against them because of theirunion activities, or because they have filed charges or giventestimony under the Act, thereby discouraging membershipin the Union, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) and (4) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER24Respondent S. E. Nichols Marcy Corp., Marcy, NewYork, its officers, agents, successors, and assigns, shall:1. Cease and desist from:102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.89 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Discouraging membership in the Union, or any otherlabor organization of its employees, by discriminatingagainst them in regard to their hire and tenure ofemployment or any terms and conditions of employment.(b) Discharging, refusing to employ, laying off, orotherwise discriminating against employees because oftheir union activities, or because they have filed charges orgiven testimony under the Act.(c) Interrogating employees as to their own and otheremployees' union activities.(d) Enlisting and soliciting employee signatures onantiunion petitions.(e) Enlisting and soliciting employees to withdraw unionauthorization cards.(f) Promising to improve benefits or working conditions.(g) Promising to reward employees for engaging inantiunion conduct.(h) Soliciting employees to engage in surveillance and/orcreating the impression of surveillance.(i) Threatening employees with discharge or otherreprisals because of union activities.(j) Threatening or warning employees that managementwould find out who had signed union cards.(k) Interrogating employees as to their affidavits anddirecting employees to obtain copies of same.(1) Instituting and/or threatening court actions againstemployees because of their union activities.(m) Barring employees from the store premises.(n) Discontinuing commissions because of union activi-ties.(o) Issuing written warning letters because of unionactivities.(p) Refusing to schedule Sunday work for employeesbecause of their union activities.(q) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action which I findwill effectuate the policies of the Act:25 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuant(a) Make whole the 10 employees named herein for anyloss of earnings they may have suffered by the discrimina-tion against them in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Make whole Yolanda LaPorte for loss of commis-sions as provided in the "The Remedy."(c) Make whole Betty Vitullo, Donna Briggs, YolandaLaPorte, and Florence Shaffer for loss of Sunday earningsin 1975, as provided for in "The Remedy."(d) Revoke and rescind the written warning notices orletters issued to Brenna Olmstead, Ramona Overrocker,Yolanda LaPorte, Donna Briggs, and Edward Aubert, andexpunge such documents from Respondent's files.(e) Withdraw and dismiss the slander or any otherjudicial proceeding instituted against Florence Shaffer, andremit any damages collected and pay any and all legal andcourt expenses or costs suffered by Florence Shaffer as aresult thereof.(f) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(g) Post at is store in Marcy, New York, copies of theattached notice marked "Appendix."25Copies of saidnotices, on forms provided by the Regional Director forRegion 3, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(h) Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."90